Judgment, Supreme Court, Bronx County, entered April 6, 1977, awarding plaintiff $50 per week in permanent alimony, $30 per week in child support for each of the parties’ two children, $1,500 in counsel fees, payable in monthly installments of $250, and arrears of $1,340, payable in weekly installments of $25, unanimously modified, on the law, and the facts, and in the exercise of discretion, to the extent of directing that the award of $1,500 in counsel fees be payable in monthly installments of $125 and, as so modified, affirmed, without costs and without disbursements. On this record and in view of the financial burden which defendant must initially carry in consequence of the arrears in alimony and child support, it is concluded that the counsel fee of $1,500 awarded plaintiff be paid over a period of one year rather than six months as directed by Special Term. With this one modification, we are in accord with the determination rendered for the reasons stated by Special Term. Concur—Kupferman, J. P., Lupiano, Markewich and Yesawich, JJ.